STBATJP, J.
(concurring).
"Where the jury is not given power to fix the punishment or make a recommendation respecting it, there is ample authority for holding that it is not error to refuse to instruct what the prescribed penalty is for the charged offense. On the other hand, there is good authority for holding that it is not error to so instruct. State v. Burroughs, 12 Me. 479; Miller v. Commonwealth (Va.) 21 S. E. 499; Commonwealth v. Harris, 168 Pa. 619, 32 Atl. 92. I think it the better practice to give the instruction.
One reason urged against it is that the jury, in such case, has nothing to do with the punishment, or with the consequences of the verdict; hence, as stated in 12 Cyc. 642, it has been held by a number of courts that it is not error to charge that the jury has nothing to do with the punishment or with the consequences of the verdict. Of course no one would contend the contrary and that a charge would be proper that the jury had anything to do with the punishment. But to charge that the jury has nothing to do with the punishment, with the judgment to be rendered upon the verdict, and to charge what the penalty is, are two different propositions. If knowledge of what the prescribed penalty is can be considered only for the purpose of determining what the punishment should be, then, of course, should the court not inform the jury what the penalty is. Blit such knowledge has another legitimate and proper purpose. And this leads to another reason given by courts why such information should be withheld from the jury, which is that in all criminal prosecutions the same quantum of proof— proof beyond a reasonable doubt — is required for a conviction. Hence it is said that the jury in every case,-before they can properly convict the accused, must be convinced be*510yond a reasonable doubt of bis guilt, regardless of wbat the-penalty may be. These general propositions may be conceded. But it is erroneous to assume that tbe same weight, degree, and amount of testimony are required in all cases to satisfy tbe minds of a fair and impartial jury beyond a reasonable doubt. To say that to so satisfy tbe jury no more-certainty, no higher degree, and no greater weight of proof is required in a case where the penalty is death than where it is a mere fine, or imprisonment for several months, is to deny common experience. What might satisfy the minds of' a jury beyond a reasonable doubt where the penalty is light or trivial might be wholly insufficient where it is great and severe. Naturally the criminality of an offense and the severity of its punishment have a bearing upon a greater or lesser probability of its commission. In most affairs of life, the weightier the matter in hand the more certainty is required, and the greater is the deliberation before a conclusion is reached. Ordinarily one making an investment of $50,000 in an enterprise requires more proof and greater certainty as to its condition, management, etc., than upon an investment of fifty dollars. That conclusions are properly and justly influenced by consequences resulting from them and by the gravity and importance of the matter in hand cannot be doubted. It is common experience that most men, in dealing with the weightier affairs of life, before reaching a final conclusion, consider the natural and probable consequences resulting from it, and the weightier the affair, and the greater the consequences resulting from the conclusion, the more will the consequences be considered before a final conclusion is reached. I see no good reason why a juror, in considering and weighing testimony, and in deliberating upon his verdict, should be required to act differently. It is unnatural and against common experience to ask him to do so, and it is needless to blindfold ourselves to the natural inquiry of .every juror as to what may be done with the accused, if found guilty. In civil actions the jury are informed and well understand the full consequences of the verdict rendered by them. Why withhold it from them in a *511criminal case where, under the statute, their general verdict includes questions of law as well as fact ? I therefore think it the better practice to inform the jury of the prescribed penalty, not because the jury has anything to do with fixing; the punishment, but for the reasons already stated that the criminality of an offense and the severity of its punishment have a bearing upon, a greater or lesser probability of its commission, and that naturally more certainty of proof and greater weight and amount of evidence are ordinarily required to satisfy a fair and impartial mind, beyond a reasonable doubt, in a case where the penalty is great and severe than where it is light and trivial.
However, I am of the opinion that the defendant was not prejudiced by the court’s failure to so inform the jury in the particulars claimed. The court did inform them of the prescribed penalty for first degree murder. It failed to do so as to second degree murder and manslaughter, necessarily included offenses, and which were also submitted to the jury. On the record the defendant is guilty' of murder, or he is not guilty. The jury found him guilty of second degree murder. Though it was proper, as was done, to charge upon all the necessarily included offenses and to submit them to the jury, and though it was within their power to have rendered a verdict finding the defendant guilty of only manslaughter, yet, on the record, I cannot see how such a conclusion could have been reached without disregarding the evidence, for there is nothing whatever shown, either directly, inferentially, or argumentatively, to reduce the killing to manslaughter. The killing, beyond all question, was shown to be murder. That was not disputed, nor was the contrary claimed in either the court below or here. The whole controversy was as to whether the defendant did the killing or aided in t'he commission of it. The State having shown the killing to be murder, the burden was cast upon the defendant to bring forward whatever there was to reduce the killing to manslaughter. This he did not do. So it is almost inconceivable that, had the jury.been told'what the *512penalties are for second degree murder and manslaughter, a verdict finding the defendant guilty of only manslaughter or not guilty might have been rendered.
For these reasons I think the defendant was not prejudiced, and concur in denying a rehearing.